       Case 8:21-cv-00371 Document 1 Filed 02/16/21 Page 1 of 7 PageID 1




                         THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


ROBERT LEE

       Plaintiff,
                                                     Case No:

v.

LINCO OF TAMPA, INC. d/b/a
AAMCO TRANSMISSIONS

      Defendant.
________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff was employed by Defendant, and brings this action for unpaid wages and

other relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 201-216 (the “FLSA”).

       2.      Plaintiff worked for Defendant as a non-exempt manual laborer. As a non-exempt

mechanic, Plaintiff performed routine mechanic functions, such as installing parts on cars, greeting

customers, and inspecting cars for mechanical issues.

       3.      Defendant owns and operates a mechanic shop in Hillsborough County, Florida

located at 11612 North Florida Avenue, Tampa, Florida 33612.

       4.      Plaintiff worked for Defendant in Hillsborough County, Florida at the Tampa,

Florida location identified in Paragraph 3 of the Complaint.

       5.      All events relevant to this action occurred in Hillsborough County, Florida.

       6.      Plaintiff’s regular hourly rate was $30 per hour.

       7.      Plaintiff’s overtime rate was $45 per hour.




                                                 1
        Case 8:21-cv-00371 Document 1 Filed 02/16/21 Page 2 of 7 PageID 2




        8.      Plaintiff was not paid at least one-and-one-half times her regular rate for all

overtime hours worked for Defendant.

        9.      Plaintiff was not paid premium overtime wages for all of the hours he worked

beyond 40 in a single workweek.

        10.     Plaintiff was engaged by Defendant to work as a non-exempt manual laborer during

the three (3) years prior to the initiation of this lawsuit.

        11.     Defendant owns and operates a for-profit organization known as “Aamco

Transmissions”

        12.     Defendant engaged in an illegal policy of requiring Plaintiff to work more than 40

hours in a single workweek and did not allow Plaintiff to properly record all of his hours worked.

        13.     Specifically, Defendant engaged in the illegal practice known as “timeshaving”

where Defendant intentionally paid Plaintiff for less hours than Plaintiff actually worked.

        14.     Plaintiff regularly and routinely worked more than 40 hours in a single workweek

during his employment with Defendant.

        15.     Defendant was aware that Plaintiff worked more than 40 hours per week for

Defendant, however, Defendant made a concerted effort not to pay Plaintiff for all overtime hours

worked.

        16.     Plaintiff desired to be paid for all hours he spent working, including hours worked

beyond 40 in a single workweek.

        17.     Defendant engaged in the illegal practice of requiring Plaintiff to work more than

40 hours in a single workweek and did not pay Plaintiff premium wages for all hours worked

beyond 40 in a single workweek.




                                                    2
        Case 8:21-cv-00371 Document 1 Filed 02/16/21 Page 3 of 7 PageID 3




        18.     Defendant refused, failed, and or neglected to pay Plaintiff overtime wages in an

effort to save money at Plaintiff’s expense.

        19.     Defendant engaged in the aforementioned illegal practices throughout the entirety

of Plaintiff’s employment. Defendant's illegal practices affected virtually every week of Plaintiff’

employment.

        20.     Plaintiff routinely worked more than 40 hours in a single workweek. However,

many of Plaintiff’ working hours were not properly recorded or removed from Plaintiff’ timesheets

by Defendant.

        21.     Defendant failed to pay Plaintiff overtime pay at the premium rate for all hours

worked beyond 40 in a single workweek.

        22.     As a result, Plaintiff often performed work beyond 40 hours in a single workweek

for which he was not properly compensated.

        23.     Instead of paying overtime wages, Defendant circumvented the FLSA by failing to

pay Plaintiff overtime wages, even though Plaintiff habitually worked up to 45 hours a week or

more.

        24.     Plaintiff was not always paid time and a half for all hours worked over forty (40)

in any given week.

        25.     As of this date, Plaintiff has still not been paid the entirety of his wages and has not

been compensated for the full extent of his damages and wage loss under the FLSA.

        26.     Defendant was aware that Plaintiff worked more than 40 hours in a single work

week but refused, failed, or neglected to compensate Plaintiff at the appropriate overtime rate.




                                                   3
        Case 8:21-cv-00371 Document 1 Filed 02/16/21 Page 4 of 7 PageID 4




       27.     Defendant did not compensate Plaintiff at a rate of at least one-and-one half times

his regular rate in order to extract additional work from Plaintiff without compensating Plaintiff

for the additional work.

       28.     Plaintiff seeks full compensation, including liquidated damages because

Defendant’s illegal conduct was a calculated attempt to extract additional work from Plaintiff to

benefit Defendant.

       29.     Defendant is a for-profit organization that operates and conducts business in,

among others, Hillsborough County, Florida, and is therefore, within the jurisdiction of the Court.

       30.     Defendant, at all relevant times to this complaint, was Plaintiff’s employer as

defined by 29 U.S.C. § 203(d). Plaintiff was an individual covered under the FLSA as he performed

duties and responsibilities that involved commerce and/or the production of goods for commerce

in the auto mechanic industry as Defendant operates as “Aamco Transmissions.”

       31.     Plaintiff routinely communicated with interstate customers, potential customers,

persons, and entities, who were traveling in and out of Florida. Plaintiff worked on vehicles that

were traveling along interstate highways out of Florida.

       32.     Plaintiff routinely used products, tools, and materials that do not originate within

the State of Florida.

       33.     Plaintiff routinely utilized equipment that originated out-of-state. Plaintiff utilized

items that arrived from out-of-state at Defendant’s behest and request.

       34.     This action is brought under the FLSA to recover from Defendant, unpaid wages in

the form of overtime wages, liquidated damages, and reasonable attorneys’ fees and costs.




                                                 4
         Case 8:21-cv-00371 Document 1 Filed 02/16/21 Page 5 of 7 PageID 5




         35.   The Court has jurisdiction over Plaintiff’s claims as all material events transpired

in Hillsborough County, Florida, including those brought pursuant to 28 U.S.C. § 1337 and the

FLSA.

         36.   At all material times relevant to this action, Defendant was an enterprise covered

by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s). Upon information and belief,

including Plaintiff’s experience with Defendant, as well as the sheer size of Defendant’s

organization suggest that the Defendant are a multi-million-dollar operation that has considerable

expertise in the auto mechanic industry. Accordingly, Plaintiff alleges that enterprise coverage is

present in this case because Defendant has an annual volume of at least $500,000.00 in revenue

and has two or more employees that handle goods in commerce, including materials and supplies,

whom also use telephones, fax machines and other instrumentalities of commerce.

         37.   Defendant advertises its services online, regularly orders goods and materials from

out of state vendors and suppliers, and communicates with customers and vendors located out of

state.

         38.   At all material times relevant to this action, Plaintiff in his capacity as an employee,

was individually covered by the FLSA. This would include to doing hourly work as a mechanic,

without managerial responsibility. Plaintiff did not bear supervisory responsibility for any other

employees. Plaintiff did not regularly direct the hiring and firing of any employees. Plaintiff did

not participate in the creation of budgets or maintain the production of sales nor did Plaintiff plan

or control the budget of the Defendant’s in any way. Plaintiff did not implement legal compliance

measures.

         39.   At all times relevant to this action, Defendant failed to comply with 29 U.S.C. §§

201-209, because Plaintiff performed services for Defendant for which no provisions were made




                                                  5
        Case 8:21-cv-00371 Document 1 Filed 02/16/21 Page 6 of 7 PageID 6




by Defendant to properly pay Plaintiff for all hours worked during his employment. Plaintiff

worked over 40 hours per nearly every week during her employment with Defendant. The off the

clock work that Plaintiff was directed to do was intentional and was designed to extract additional

hours of labor out of Plaintiff for the benefit of the Defendant, who then refused to pay Plaintiff

and those similarly situated premium wages. Notably, Defendant is in exclusive possession of the

majority of relevant records in this case, including payroll records and schedules and other

documentation that might reasonably assist Plaintiff with providing even greater specificity

regarding the precise weeks that Plaintiff worked more than 40 hours. Plaintiff alleges that he

routinely worked in excess of 40 hours per week, including time for which Defendant made no

provisions to properly record.

       40.     Defendant failed, refused and/or neglected to keep accurate time records pursuant

to 29 U.S.C. § 211(c) of Plaintiff’s, and others similarly situated to his, true hours of work.

          COUNT I – RECOVERY OF OVERTIME WAGES COMPENSATION

       41.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

40, above.

       42.     Plaintiff was entitled to be paid the premium wages for those hours worked over

forty (40) in a single work week.

       43.     During his employment with Defendant, Plaintiff regularly worked overtime hours

each week in which he was not paid at the correct rate of pay.

       44.     In Plaintiff’s case, he routinely performed labor, at Defendant’s specific request for

the sole benefit of Defendant, and was not paid for all the hours he worked.




                                                  6
        Case 8:21-cv-00371 Document 1 Filed 02/16/21 Page 7 of 7 PageID 7




       45.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to pay

Plaintiff his correct premium rate of pay for each hour worked beyond 40 in one or more work

weeks, Plaintiff has suffered damages plus incurring reasonable attorneys’ fees and costs.

       46.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

payment of the unpaid wages under Florida law, as well as liquidated damages under the FLSA.

       WHEREFORE, Plaintiff demands judgment against Defendant, including, but not limited

to, reimbursement of an amount equal to the loss of minimum wages, overtime wages, and

liquidated damages, together with costs and attorney’s fees pursuant to the FLSA, and such other

further relief as this Court deems just and proper.

DATED this 16th day of February, 2021,



                                                      /S/ Kyle J. Lee

                                                      Kyle J. Lee, Esq.
                                                      FLBN: 105321
                                                      LEE LAW, PLLC
                                                      1971 west Lumsden Road, Suite 303
                                                      Brandon, Florida 33511
                                                      Telephone: (813) 343‐2813
                                                      Kyle@KyleLeeLaw.com




                                                 7
